DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 24, 2022 has been entered.
Claims 3-4 and 8 have been canceled. Claims 1-2, 5-7 and 9-16 are pending, Claims 9-16 have been withdrawn, and Claims 1-2 and 5-7 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “bacteria derived from an animal by-product” is not described in the specification as originally filed. For instance, the specification discloses that the bone powder is produced by heating animal by-products (p.6 para 2, p.7 para 2). Furthermore, the original claim 3 (now a canceled claim) recites “the bacteria is derived from organic matter”. Both claims and specification as originally filed do not disclose the method step of placing bacteria derived from an animal by-product into a container. Thus, the limitation of “bacteria derived from an animal by-product” is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Contag (US 8,986,962 B2; 3/24/2015) in view of Su (CN106509479A; 3/22/2017).
The instant claims recite a method for producing an engineered liquid, the method comprising: place bacteria derived from an animal by-product into a container; add algae into the container; add water to the bacteria and algae mixture to create a mutated bacteria solution; add a quantity of bone powder; add a quantity of nutrients and water; and allow the mutated bacteria solution to culture.
Contag teaches a method comprising co-culturing algae and bacteria in a bioreactor or in an environmentally open configuration such as open pond (col.6 line 49-51, col.7 line 34-35, col.8 line 57-58 & 67, col.9 line 1), wherein nutrients are added to aid cell growth (col.7 line 54-55), water is added to the culture (col.9 line 11-14), and the bioreactor may also contain bacteria that are not growing (col.8 line 63-64).

Contag does not teach the method comprises a quantity of bone powder (claim 1).
Su teaches an algae culture fertilizer comprising 5-10 parts of bone powder, wherein the bone powder-containing algae culture fertilizer is capable of promoting growth and improving water qualities (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate bone powder since Contag discloses culturing algae, and Su discloses that a bone powder-containing algae culture fertilizer is capable of promoting growth and improving water qualities. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate bone powder with a reasonable expectation for successfully co-culturing algae and bacteria.

Regarding the limitation of “bacteria derived from an animal by-product” (claim 1), such limitation merely identify the source of the bacteria, and not the bacteria itself. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

Regarding the limitation of “for producing an engineered liquid” (claim 1), the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, method steps are place bacteria into a container, add algae into the container, add water to the bacteria and algae mixture, add a quantity of bone powder, add a quantity of nutrients and water, and allow the mutated bacteria solution to culture, which are exactly what is taught by the combined teachings of Contag and Su.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Contag (US 8,986,962 B2; 3/24/2015) in view of Su (CN106509479A; 3/22/2017) as applied to claims 1-2 and 6 above, further in view of UTEX (utex.org. 2015;1-2.).
The references cited above do not teach the method wherein the water added is room temperature (claim 5), and the solution is stored at a temperature ranging from 5 ºC to 45 ºC (claim 7).
However, Contag does teach co-culturing algae and bacteria wherein water is added to the culture. UTEX teaches that temperature of the room for algae cultures is maintained at 20 ºC, in general (p.1 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, since such conditions are routinely practice in the art of algae culture, as evidenced by UTEX. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, with a reasonable expectation for successfully co-culturing algae and bacteria.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No 11,180,707 (referred to as the ‘707 patent) in view of UTEX (utex.org. 2015;1-2.).
Claim 2 of the ‘707 patent recites a method comprising producing an engineered liquid by placing a bacteria mixture into a container, adding an algae mixture into the container, adding water to the bacteria and algae mixture to create a mutated bacteria solution, adding a quantity of bone powder, adding a quantity of sugar or sugar derivative, and allowing the mutated bacteria solution to culture.

Regarding the limitation of “bacteria derived from an animal by-product” (claim 1), such limitation merely identify the source of the bacteria, and not the bacteria itself. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

The ‘707 patent does not teach the method wherein the water added is room temperature (claim 5), and the solution is stored at a temperature ranging from 5 ºC to 45 ºC (claim 7).
However, the ‘707 patent does teach co-culturing algae and bacteria wherein water is added to the culture. UTEX teaches that temperature of the room for algae cultures is maintained at 20 ºC, in general (p.1 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, since such conditions are routinely practice in the art of algae culture, as evidenced by UTEX. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, with a reasonable expectation for successfully producing an engineered liquid.

Response to Arguments
Applicant argues that there is the very important difference in that both Contag and Su (CN 106509479A) disclose methods for producing a fuel. The applicant’s invention does not produce a fuel or any other product. Rather, the applicant’s method is only for duplicating and multiplying an existing fuel. Another important fact is that Contag utilizes diatoms, which are algae derived from sugar and are mostly available in open water. Diatoms are definitely exposed to open air/oxygen, and diatoms can be oxygenated. The Applicant’s invention does not utilize diatoms. . In the applicant’s inventive method, bacteria is derived from an animal (specifically some type of bird) by-product. Also, the applicant’s invention will not function when exposed to open air. Other pertinent facts: it is not a matter that “one skilled in the art” would know to modify Contag’s severe limitation of using 26° C for this process (whatever the reason). The goal of Contag’s invention is to extract a particular fuel from seeds, while the applicant’s goal is to ' duplicate/multiply an existing flammable gas (or gases). Also, Contag is processing in open air, the applicant exclusively processes in a confined air/pressure environment. The applicant uses bone powder as a nutrition stimulant to the bacteria. Contag would not use bone powder because his invention has no use for bone powder.
These arguments are not found persuasive because applicant’s arguments appear to have no connection to the subject at issue. It is noted that the features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. In addition, the fact that applicant uses bone powder for a different purpose does not alter the conclusion that its use in a prior art method would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560. Furthermore, it has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. Applicant failed to provide evidence establishing an unobvious difference between the claimed product and the prior art product. Finally, obviousness does not require absolute predictability, however, at least some degree of predictability is required. Contag does teach co-culturing algae and bacteria wherein water is added to the culture, and UTEX does teach that algae cultures are generally maintained at 20 ºC. Thus, before the effective filing date of the claimed invention, one skill in the art would add water at room temperature and store a culture solution at a temperature ranging from 5 ºC to 45 ºC with a reasonable expectation of success, since such conditions are routinely practice in the art of algae culture, as evidenced by UTEX.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651